UNITED STATES, Appellee

                                         v.

                  Dennis R. SAVARD, Master Sergeant
                      U.S. Air Force, Appellant

                                  No. 10-0334
                           Crim. App. No. 37346

       United States Court of Appeals for the Armed Forces

                       Argued September 27, 2010

                        Decided November 8, 2010

STUCKY, J., delivered the opinion of the Court, in which EFFRON,
C.J., and BAKER, ERDMANN, and RYAN, JJ., joined.


                                     Counsel


For Appellant: Dwight H. Sullivan, Esq. (argued); Lieutenant
Colonel Gail E. Crawford and Major Anthony D. Ortiz (on brief);
Colonel Eric N. Eklund and Major Shannon A. Bennett.

For Appellee: Major Coretta E. Gray (argued); Gerald R. Bruce,
Esq. (on brief); Colonel Don M. Christensen, Colonel Douglas P.
Cordova, and Lieutenant Colonel Jeremy S. Weber.

Military Judge:    Mark L. Allred

            THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Savard, No. 10-0334/AF


     Judge STUCKY delivered the opinion of the Court.

     We granted review to determine whether the military judge

erred by failing to hold defense-requested pretrial hearings

before ruling on Appellant’s written motions.     We hold that,

when one of the parties so requests, Rule for Courts-Martial

(R.C.M.) 905(h) requires that the military judge hold a hearing

on a written motion.   However, any error committed by the

military judge in this case by not holding such hearings was

harmless.   We affirm the judgment of the United States Air Force

Court of Criminal Appeals (CCA).

                          I.   Background

     While stationed overseas in Korea and Japan, Appellant

falsified several official documents indicating that his wife

and child were living in California, when they were actually

living in the Philippine Islands.      Through use of one of those

false documents, Appellant stole military property:     allowances

and entitlements.   A general court-martial composed of officer

members convicted Appellant, contrary to his pleas, of six

specifications of signing an official document with intent to

deceive and two specifications of larceny.     Articles 107 and

121, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 907,

921 (2006).   The convening authority approved the adjudged

sentence:   a bad-conduct discharge, confinement for twelve

months, and reduction to the lowest enlisted grade.     The CCA


                                   2
United States v. Savard, No. 10-0334/AF


affirmed.   United States v. Savard, No. 37346, 2010 CCA LEXIS

154, at *13, 2010 WL 4068964, at *15 (A.F. Ct. Crim. App. Jan.

19, 2010) (unpublished).

                           II.   The Law

     At any time after the service of charges which have
     been referred for trial to a court-martial composed of
     a military judge and members, the military judge
     may . . . call the court into session without the
     presence of the members for the purpose of --

          (1) hearing and determining motions raising
     defenses or objections which are capable of
     determination without trial of the issues raised by a
     plea of not guilty.

Article 39(a), UCMJ, 10 U.S.C. § 839(a) (2006) (emphasis added);

see R.C.M. 905(h).   Although Article 39(a) does not require that

the military judge hold a hearing, R.C.M. 905(h) does:   “Upon

request, either party is entitled to an Article 39(a) session to

present oral argument or have an evidentiary hearing concerning

the disposition of written motions.”

     If a military judge errs by declining to grant an Article

39(a) session under R.C.M. 905(h), an appellant’s convictions

“may not be held incorrect on the ground of an error of law

unless the error materially prejudices the substantial rights of

the accused.”   Article 59(a), UCMJ, 10 U.S.C. § 859(a) (2006).

As this is a nonconstitutional error, the Government has the

burden of establishing that the error “did not have a

substantial influence on the findings.”    United States v. Diaz,



                                 3
United States v. Savard, No. 10-0334/AF


69 M.J. 127, 137 (C.A.A.F. 2010) (citing United States v.

McCollum, 58 M.J. 323, 342 (C.A.A.F. 2003)).   In evaluating

errors to see if they are harmless, we have employed the Supreme

Court’s test from Kotteakos v. United States, 328 U.S. 750, 764

(1946):   “If, when all is said and done, the conviction is sure

that the error did not influence the jury, or had but very

slight effect, the verdict and the judgment should stand . . .

.”   See, e.g., United States v. Yammine, 69 M.J. 70, 78

(C.A.A.F. 2010) (findings); United States v. Aleman, 62 M.J.

281, 284 (C.A.A.F. 2006) (sentencing).

                         III.   Depositions

      In a March 21, 2008, e-mail and attached motion, Appellant

moved to forbid the depositions of witnesses who resided in the

Philippines.   The basis for the motion was the costs Appellant

would incur to fly his Florida-based civilian attorney to the

Philippine Islands for the depositions.   Appellant specifically

asked that “the depositions not be permitted to occur unless and

until its objection and motion can be heard and ruled on by the

court (with civilian defense counsel appearing via telephone

from the U.S. in an Article 39(a) session).”   In the e-mail,

Appellant’s civilian defense counsel notified the military judge

that he would make himself “available via telephone for an

Article 39(a) session at the court’s earliest convenience.”




                                  4
United States v. Savard, No. 10-0334/AF


     By order issued on the same day, the military judge denied

the request for an Article 39(a) session and denied the request

to enjoin the prosecution from conducting the depositions.    The

depositions were conducted.    At trial, the military judge

conducted an Article 39(a) hearing and ruled that the

depositions were admissible.

     By timely and specifically requesting the Article 39(a)

hearing, Appellant preserved this issue for appeal.   In light of

the compulsory language of R.C.M. 905(h), we conclude that the

military judge erred by refusing to hold the requested Article

39(a) session before rendering his decision to deny the defense

motion to enjoin the Government from deposing witnesses in the

Philippines.

     Appellant has not suggested what, if anything, he would

have presented at an Article 39(a) session that would have

convinced the military judge to find that there was “good cause”

to enjoin the prosecution from proceeding with the depositions.

Nor has Appellant asserted before this Court that the military

judge erred in admitting the depositions into evidence, or even

attempted to show prejudice from anything contained therein.   We

conclude that there is no possibility that the military judge’s

erroneous decision in denying the hearing could have adversely

influenced his decision or the outcome of the case.




                                  5
United States v. Savard, No. 10-0334/AF


                  IV.    Voir Dire Questionnaire

     On March 13, 2008, almost a month before trial, Appellant’s

civilian counsel, located in Florida, sent a motion via e-mail

to the military judge in Japan, asking that the detailed court

members be ordered to answer written voir dire questions.       The

motion did not include a request for an Article 39(a) session.

The military judge denied the motion the same day, concluding

that Appellant had not made the requisite showing of

particularized need to warrant granting the motion.     Appellant

filed a motion for reconsideration on March 26, 2008, that

included a request for an Article 39(a) session.     Without

holding an Article 39(a) session on this issue, the military

judge informed the parties on March 27, 2008, that he had

reconsidered the motion but determined that his original ruling

would stand.

     At trial, on May 13, 2008, before empaneling the members,

the military judge conducted an Article 39(a) session.     All

documents pertaining to this motion were marked and attached to

the record of trial.    The military judge reviewed the

questionnaire and advised Appellant’s civilian defense counsel

which questions he would be permitted to ask.      On appeal,

Appellant has not objected to the military judge’s decisions

concerning the voir dire questions.




                                  6
United States v. Savard, No. 10-0334/AF


        Under these circumstances, we need not decide whether the

failure to hold the Article 39(a) session on a motion to

reconsider was error as neither party briefed the issue and, if

it was error, it was harmless.     Appellant has not objected to

the military judge’s rulings, and, other than speculating that

the court members would answer more fully and truthfully in

writing, has not established a particular need for written

questions in this case.    The military judge’s failure to call an

earlier Article 39(a) session did not affect his decision nor

adversely influence the court members or the outcome of the

case.

                             V.   Judgment

        The judgment of the United States Air Force Court of

Criminal Appeals is affirmed.




                                   7